Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/954296 application originally filed June 16, 2020.
Amended claims 1-18, filed June 16, 2020, are pending and have been fully considered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belkhodja et al. (WO 2007/118867) hereinafter cited under US 8,574,442 “Belkhodja”.
Regarding Claims 1 and 4
	Belkhodja discloses in the abstract, a method for treating effluent (sludge) containing dissolved or suspended solids includes directing the effluent containing dissolved or suspended solids to a reactor and oxidizing at least a portion of the dissolved or suspended solids in the reactor with an oxidizing agent. 
	Figure 1:

    PNG
    media_image1.png
    422
    711
    media_image1.png
    Greyscale

preheated in the mixer by means of the flash steam stored in the vessel 3 and recirculated to the mixer 2, meeting the limitation of claim 1(a) of the presently claimed invention.
	Belkhodja discloses in column 6 lines 25-31, with reference to FIG. 1, the effluent from the mixer undergoes oxidation by wet method in a reactor 1, in the presence of a homogeneous catalyst and an oxidizing agent (in this case oxygen) at a temperature ranging between 20°C and 350°C and at a pressure ranging between 1 bar and 160 bar so as to mineralize part of the organic matter and the ammonia nitrogen of the effluent to be treated, meeting the limitation of claim 1(b) of the presently claimed invention. 
	Belkhodja discloses in column 7 lines 15-23, this sludge is injected into the reactor after only heating at 80/90.degree. C. This heating can be carried out simply by heating the sludge in an agitated tank equipped with a double jacket with circulation of hot water, or as shown in FIG. 2 by mixing the sludge with flash steam obtained during the expansion of the treated effluent from the operating pressure to a pressure of around 7 bar, or by temperature recycling of the solids. 
	Belkhodja discloses in column 8 lines 14-22, the curve in FIG. 4 indicates the quantity of steam recoverable by flash expansion under the same conditions of NCV, solids return and reaction temperature as indicated previously.  This flash steam is then used to heat the supply. The curve in FIG. 5 gives the quantity of steam necessary for heating the supply.  Belkhodja discloses in column 8 lines 23-29, these three curves together therefore show that a DM concentration of sludge for supplying sufficient reaction heat to maintain the temperature of the reactor corresponds to a given VM content and heating temperature. They also show that the 
	It is to be noted, the treated sludge of Belkhodja undergoes flashing at a temperature of 200C and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that in the temperature range in the flashing vessel of Belkhodja the sludge is undergoing hydrothermal carbonization.
	Belkhodja has met the limitation of claim 1(c) of the present invention.
Regarding Claim 2
	Belkhodja discloses in column 7 lines 15-22, this sludge is injected into the reactor after only heating at 80/90.degree. C. This heating can be carried out simply by heating the sludge in an agitated tank equipped with a double jacket with circulation of hot water, or as shown in FIG. 2 by mixing the sludge with flash steam obtained during the expansion of the treated effluent from the operating pressure to a pressure of around 7 bar, or by temperature recycling of the solids.  Belkhodja discloses in column 7 lines 23-24, energy recovery is also possible on the step of cooling the treated sludge. 
Regarding Claims 3 and 13
	Belkhodja discloses in column 6 lines 25-31, with reference to FIG. 1, the effluent from the mixer undergoes oxidation by wet method in a reactor 1, in the presence of a homogeneous catalyst and an oxidizing agent (in this case oxygen) at a temperature ranging between 20°C and 350°C and at a pressure ranging between 1 bar and 160 bar so as to mineralize part of the organic matter and the ammonia nitrogen of the effluent to be treated. 
Regarding Claims 4-6

	It is to be noted, Belkhodja does not explicitly disclose the volume capacity of the reactor of the wet oxidation reactor and the flash vessel.  However, the volume capacity of a reactor depends upon the type of reactor that is selected by a general skilled worker in the art (i.e. brand of reactor, available space of the reactor in the system, etc.) and therefore would have been obvious to one of ordinary skill in the art at the time of the invention. In re Leshin, 125 USPQ 416.  Additionally, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[I]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding Claim 7
	Belkhodja discloses in column 1 lines 25-33, typically, this treatment is implemented in a purification station, and aims to treat the sludge from the process of purifying the wastewater entering the purification station. The treatment converts the sludge into a suspension, the chemical oxygen demand (COD) of which is appreciably reduced. The solid phase of said suspension, which is highly mineralized, can be discharged, and the aqueous phase of the suspension can if the case rises be returned to the head of the purification station. 

	Belkhodja discloses in column 6 lines 25-31 and column 8 lines 3-10, the curve in FIG. 3 shows the dryness of the effluent to be obtained in order to obtain spontaneous combustibility by use of the reaction heat according to the volatile fraction (or volatile matter content VM), this for a net calorific value (NCV) of the VM of 5,200 kcal/kg of VM, for solids returns at 125 g/l, at a reaction temperature of 20°C-360°C, for a preheating temperature of between 65°C and 85°C and for a flash steam temperature of 200°C (HTC process). 
Regarding Claims 11 and 17
	Belkhodja discloses in	 column 5 lines 37-47, it should be noted that the recycling operation does not mean that said recycled solid phase fraction must necessarily emerge from the reactor before being reintroduced therein. Recycling of the solid phase means only that at least a portion of said solid phase separated is reused within the reactor during at least one new wet air oxidation (continuously or discontinuously).  Advantageously, a step of recirculation of said effluent in the reactor is carried out during said wet air oxidation. Such a step ensures sufficient contact time for allowing oxidation of the organic part of the effluent. 
	It is to be noted, Belkhodja discloses that recirculation of the wet air ensures sufficient contact/retention time but fails to teach the claimed duration.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to discover the optimal or workable duration times in order to achieve separation of solid phases, by routine experimentation.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding Claims 12 and 18

Belkhodja discloses a heating system but fails to provide the higher heating value as presently claimed.  However, the higher heating value is a result effective variable; that is, a variable that achieves a recognized result.  In this case, the higher heating value affects the oxidizing flow during the oxidation reaction.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Applicants respectfully submit that one of ordinary skill in the art would disagree. One of ordinary skill in the art would note that the sludge in Belkhodja is undergoing Wet Air Oxidation (WOA) in a WOA reactor.  Thus, one of ordinary skill in the art would understand that Belkhodja fails to disclose or suggest the hydrothermal carbonization (HTC) in a reactor of step (c) to obtain an HTC-treated sludge.  The reaction in the WAO reactor will be WOA and not HTC, as claimed, because of the supply of oxidizing agent (e.g. O2
Applicants arguments are not deemed persuasive. First, applicants present invention is directed to adding an oxidizing agent to the preheated sludge, which is specifically taught by Belkhodja (see Figure 1 and 2).  Second, the teachings of Belkhodja overlaps the teachings of the presently claimed and disclosed invention.  The present invention specifically states “wet oxidation” occurs between the oxidizing agent and hydrothermal carbonization, which is taught by Belkhodja (see above and Figure 1).  Applicants present invention discloses “wet oxidation” occurs with the addition of the oxidation agent to the sludge (see paragraph 0010 of current specification).  Therefore, it is maintained that Belkhodja discloses the presently claimed invention.
Applicants argued: “In the event that the Examiner is alleging that the sludge somehow inherently undergoes HTC downstream the WOA reactor on its way to and in the flashing vessel, Applicant submits that such an assertion would not be correct. In such case, the HTC would be "accidental" rather than purposive (Belkhodja is completely silent about HTC) and more importantly, it would not be an HTC in a reactor as featured in claim 1.  To arrive at the claimed subject matter, one of ordinary skill in the art would have to arrange an HTC reactor downstream the WOA reactor according to figure 2 of the present disclosure. However, there is no suggestion that this is desired, practical, or even possible in the cited prior art. There would be no motivation for one to do based on the prior art without the use of extreme hindsight reconstruction.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, under the treatment conditions of Belkhodja, including the specific temperature and pressure conditions, it would have been obvious to one of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Antonietti (US 2011/0056125) discloses in the abstract, a hydro thermal carbonization process for the preparation of coal-like material using biomass. The process comprises a step (i) of heating a reaction mixture comprising water and biomass to obtain a reaction mixture comprising activated biomass; and a step (ii) of adding a polymerization initiator to the reaction mixture obtained in step (i) to polymerize the activated biomass and to obtain a reaction mixture comprising coal-like material. The process is beneficial in terms of product control, and process engineering. 
Pardo et al. (US 2016/0052815) discloses in the abstract, a method for ultra-dehydrating thickened or pasty biomass products, in particular sludge from wastewater treatment plants, according to which the products, in particular products having a dryness of 4% to 25%, are subjected to the following steps: hydrothermal carbonization treatment, including pressurization (1, 2) and thermal conditioning (30) for a duration in a closed reactor (4); followed by dehydration of the products by a ram press (12), obtaining a dryness of more than 50%; the temperature of the product upstream from the ram press dehydration being regulated by cooling between 40°C and 90°C, advantageously to around 70°C, in order to optimize the filterability in the piston press; the steps of the method being performed in a confined space making it possible to prevent the release of smells into the atmosphere. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771